Case 2:16-cr-00065-SPC-MRM Document 91 Filed 09/18/20 Page 1 of 2 PageID 341




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO.: 2:16-cr-65-FtM-38MRM

IRA SHAWNTAE SHAW


                                         ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1), which

implements the Coronavirus Aid, Relief, and Economic Security Act (“CARES”), the Court

may conduct the revocation of supervised release – final hearing by video conferencing

with Defendant IRA SHAWNTAE SHAW’S consent after he confers with counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before ***Friday, September 25, 2020 at NOON, counsel for Defendant

         IRA SHAWNTAE SHAW must file a written notice advising the Court:

             a. whether Defendant, after consulting with defense counsel, consents to

                 proceed with the final revocation of supervised release hearing by video

                 conferencing and by telephone if video is not reasonably available;

             b. why delaying the final revocation of supervised release hearing will

                 result in serious harm to the interests of justice; and

             c. the Government’s position on a videoconference final revocation

                 hearing.
Case 2:16-cr-00065-SPC-MRM Document 91 Filed 09/18/20 Page 2 of 2 PageID 342




      (2) If Defendant’s counsel advises that Defendant consents to proceed with the

          hearing by video conferencing, the Clerk is DIRECTED to notice the hearing

          and provide all hearing participants with instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES Act at the

          video conference final revocation of supervised release hearing.

      DONE AND ORDERED in Fort Myers, Florida on this 18th day of September 2020.




Copies: All counsel of record




                                             2
